EXAMINER COMMENTS
This action is responsive to the Response filed on 02/19/2021. Claims 9-12 are pending; claims 1-8 have been canceled. Claims 9 and 12 are the independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2021 was filed after the mailing date of the Non-Final Office Action on 11/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant's Response
In Applicant's response dated 02/19/2021 (hereinafter Response), Applicant cancelled Claims 2-5, 7 and 8; added Claims 9-12; and argued against all objections and rejections previously set forth in the Office Action dated 11/30/2020 (hereinafter Previous Office action).
The claims as presented are commensurate with Electronic Interview communications between Examiner and Applicant’s representative on 02/17/2021 (see attached Interview Summary and attached Electronic Communications) in which Applicant proposed minor changes to the allowable claims as proposed in the Previous Office action (see pages 6-8) and overcomes all rejections of record.
Accordingly, claims 9-12 are allowable.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of the reasons for allowance:
The art of record as discussed in the previous Office actions teaches receiving an user indication of a first process to be performed (e.g copy or fax) at a scanning system via user interaction; determining at least one parameter for first process; display a screen for configuring the first process; receiving confirmation of the at least one parameters; and causing the scanner to perform the first process with the confirmed parameters. However, the art of record, including the art provided by Applicant on the IDS, fails to explicitly teach or suggest:
receive a user indication of a first process to be performed by the scanner;
when the user indication corresponds to loading a document without further user interaction to indicate the first process:
cause the scanner to perform the pre-scan process and derive a first setting and a second setting, where the first setting indicates a learned process selected from the copy process, the facsimile process, the full-scan process, or the e-mail process and the second setting is specific to the learned process; and
set the first process to the learned process;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Amy M Levy/Primary Examiner, Art Unit 2179